Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application Number: 17/142,890 filed on 1/6/21 has a total of 8 claims pending for examination; there are 2 independent claims and 6 dependent claims, of which only claims 1-5 are examined below.
Election/Restrictions
Applicant’s election of Species 1, figure 2 (claims 1-5) in the reply filed on 1/3/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Information Disclosure Statement
The Information Disclosure Statement(s) has been reviewed by the examiner and is found to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.
Drawings
The drawing(s) have been reviewed by the examiner and are found comply with the provisions of 37 CFR 1.81 to 1.85.
Specification
The disclosure is objected to because of the following informalities:
 The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is .
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20170220505 to Breakstone et al. (hereinafter Breakstone).
With regards to claim 1, Breakstone teaches a system [figs 1-6, 10-16] comprising: 
a first interface layer [figs 1, 4, 5,  element 112]; 
a solid state drive (SSD) [figs 2-5 elements 140, fig 6 elements 611, fig 10 elements 1040, fig 11 elements 1140, fig 12 elements 1240, fig 13 elements 1340, fig 14 elements 1440, fig 15 elements 1540, fig 16 elements 1640] attached to the first 
a printed circuit board (PCB) [figs 2-4 elements 120, 130, fig 6 element 610, figs 10, 11 element 1010, fig 12 element 1210, fig 13 elements 1320, 1330, fig 14 elements 1420, 1430. Fig 15 elements 1520, 1530, fig 16 elements 1620, 1630] connected to a second side of the SSD [figs 2-5 elements 140, fig 6 elements 611, fig 10 elements 1040, fig 11 elements 1140, fig 12 elements 1240, fig 13 elements 1340, fig 14 elements 1440, fig 15 elements 1540, fig 16 elements 1640 – bottom side of SSD, opposite Top side of SSD], a first side of the PCB is connected to the second side of the SSD via at least one SSD connector [figs 2-5 elements 121, 131, figs 10-16 element 1041, 1141, 1221, 1321, 1421, 1521, 1621];
at least one field programmable gate array (FPGA) [fig 6 element 620 – paragraph 55];
a second interface layer attached to the FPGA at a second side of the FPGA [figs 2-5 elements 130 or 113]; and
at least one front end connector [figs 1, 3, 5, element 115, fig 6 element coupling elements 610 and 640, fig 10 element 1020, fig 11 element 1120, fig 12 element 1215, fig 13 element 1315, fig 14 element 1415, fig 15 element 1515] attached to the PCB at a third side of the PCB, wherein the system is configured to process data stored in the SSD based on a command received via the at least one front end connector [abstract, paragraphs 5, 24, 46, 101]. 

However, it is well known in the art that processor elements are installed on surfaces of PCBs (a second side) (in a similar manner to element 612 being installed as element 132 in figs 1-5), wherein a first side of the FPGA is attached to the PCB), for the benefit of providing the processor enough area on a PCB for the processor contacts.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the processor element 620 be installed on the surface of a PCB (a second side), wherein a first side of the FPGA is attached to the PCB, for the benefit of providing the processor enough area on a PCB for the processor contacts.

With regards to claim 5, Breakstone teaches the at least one FPGA performs one or more acceleration functions [paragraphs 55, 90].  Furthermore, paragraphs 27-28 disclose similar designs or other form factors may be used that are different that those disclosed in the reference.  Breakstone even further discloses alternate form factors among the different cited figures.  
Breakstone teaches all of the above but is silent as to the particular dimensional lengths found in the claim.
However, Applicant(s) numerous dimension lengths (claim 5) are construed to be an admission that the criticality does not reside in the dimension lengths utilized and hence obvious variations of one another.
.
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With regards to claim 2, the prior art of record alone or in combination fails to teach or fairly suggest wherein the at least one SSD connector comprises a first SSD connector and a second SSD connector, the first SSD connector being a vertical PCIe edge connector and the second SSD connector being a PCIe receptacle connector, in combination with the other limitations found in the claim. 

With regards to claim 3, due to its dependence from claim 2, it is indicated as having allowable subject matter for at least the same reasons.

With regards to claim 4, the prior art of record alone or in combination fails to teach or fairly suggest a first structural support, a second structural support, a third structural support, and a fourth structural support, wherein the first structural support and the second structural support are located between the second side of the PCB and the second side of the SSD, and wherein the third structural support and the fourth .. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 20130163175 to Kim et al. teaches an SSD architecture and arrangement for plural form factors that includes a PCB, an SSD and an FPGA
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





DEM
/DAVID E MARTINEZ/Primary Examiner, Art Unit 2181